DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having application No. 16/630,363 of FERREN et al. for “SLEEPINESS ESTIMATING DEVICE AND WAKEFULNESS INDUCING” with a preliminary amendment filed on January 10, 2020 has been examine.

Claims 1-20 are pending.

Drawings
Drawings Figures 1-40 submitted on January 10, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of OMI (U.S. Publication No. 2018/0116579 A1) hereinafter “Omi” in view of the Prior Art of YONEDA et al. (U.S. Publication No. 2017/0102765 A1) hereinafter “Yoneda”.
As to claim 1, Omi discloses a state determining device (state determination apparatus 10, shown in Figure 1 and described in Paragraphs 0024 and 0030), comprising: a biometric information acquirer that acquires biometric information of a person (position acquisition section 41 recognizes facial parts from near-infrared images, shown in Figure 1 and described in Paragraphs 0026 and 0033); an auxiliary breathing detection section 45, described in Paragraph 0030); and a state determiner (state determination circuit 40, shown in Figure 1 and described in Paragraphs 0024 and 0030-0031) that determines a state of the person based on the biometric information and the auxiliary information (shown in Figure 10 and described in Paragraphs 0024, 0030-0031 and 0050-0058).
Omi does not expressly disclose the state determining device being a sleepiness estimating device, and the state determiner that determines the state being a sleepiness estimator that estimates a sleepiness.
Yoneda discloses a system/device and method for a sleepiness estimating device (apparatus 2, shown in Figure 4 and described in Paragraphs 0091, 0093 and 0117) comprising: a sleepiness estimator (an emotion estimator 11A, shown in Figure 4 and described in Paragraphs 0091, 0093 and 0117) that estimates a sleepiness (emotion estimator 11A may also estimate an emotion that is different from a positive emotion and a negative emotion. For example, the emotion estimator 11A may determine the degree of arousal and the degree of sleepiness as an emotion, described in Paragraph 0117).
Thus, given the system/device of Omi and having the teaching of Yoneda, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate a sleepiness estimator that estimates a sleepiness disclosed by Yoneda into the system/device of Omi, in order to have a sleepiness estimating device, comprising: a biometric information acquirer that acquires Yoneda (Paragraphs 0035-0037).

Claims 4-5, 8, 10-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of OMI (U.S. Publication No. 2018/0116579 A1) hereinafter “Omi” in view of the Prior Art of YONEDA et al. (U.S. Publication No. 2017/0102765 A1) hereinafter “Yoneda” and further in view of the Prior Art of STRAUS et al. (U.S. Patent No. 8,690,325 B1) hereinafter “Straus”.
As to claim 4, the combination of Omi and Yoneda as set forth above in claim 1, further Omi discloses wherein the sense information includes visual information for sight of the person (eye opening degrees of the eyes of the driver are detected from the near-infrared image acquired, described in Paragraph 0053). 
The combination of Omi and Yoneda does not expressly disclose the five-sense information visual information on a stimulus.
Straus discloses five-sense information visual information on a stimulus (Sensation defines any operation, any function, and/or any perception of at least one of auditory sense, gustatory sense, kinesthetic sense, olfactory sense, tactile sense, vestibular sense, visual sense, or any combination thereof. Sensation also defines any awareness of stimuli through said senses. Sensation may also define a physical feeling or a mental condition that results from a said sense stimulation or from bodily change thereof, described in Column 5, lines 13-20).
Thus, given the system/device of Omi as modified by Yoneda and having the teaching of Straus, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of  Straus into the system/device of Omi and Yoneda, in order to have wherein the five-sense information includes visual information on a stimulus for sight of the person, for the obvious advantages as stated by Straus providing mechanisms that would provide options to improve usability, appearance, and performance have the potential to improve the user experience with the input device and/or output device, even apart from adding functionality (Column 3, lines 13-16).
As to claim 5, the combination of Omi, Yoneda, and Straus as set forth above in claim 4, further having the disclosure of Omi that discloses (detected breathing cycle and blink cycle are learned. When a difference between the detected breathing cycle and a learning value of the breathing cycle is greater than a breathing threshold or when a difference between the detected blink cycle and a learning value of the blink cycle is greater than a blink threshold, it is determined that the driver is abnormal, described in Paragraph 0055), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Omi, Yoneda, and Straus, in order to have wherein the auxiliary information acquirer acquires, as the visual information, a content of a displayed material at which the person is looking, for the same motivational reasons as stated above in claim 1.
As to claim 8, the combination of Omi, Yoneda, and Straus as set forth above in claim 5, further having the disclosure of Straus that discloses five-sense information includes auditory information on a stimulus for hearing of the person (Sensation defines any operation, any function, and/or any perception of at least one of auditory sense, gustatory sense, kinesthetic sense, olfactory sense, tactile sense, vestibular sense, visual sense, or any combination thereof. Sensation also defines any awareness of stimuli through said senses. Sensation may also define a physical feeling or a mental condition that results from a said sense stimulation or from bodily change thereof, described in Column 5, lines 13-20) it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Omi, Yoneda, and Straus, in order to have wherein the five-sense information includes auditory information on a stimulus for hearing of the person, for the same motivational reasons as stated above in claim 4.
As to claim 10, the combination of Omi and Yoneda as set forth above in claim 1, the combination of Omi and Yoneda does not expressly disclose wherein the five-sense information includes olfactory information on a stimulus for a sense of smell of the person.
Straus discloses five-sense information includes olfactory information on a stimulus for a sense of smell of the person (Sensation defines any operation, any function, and/or any perception of at least one of auditory sense, gustatory sense, kinesthetic sense, olfactory sense, tactile sense, vestibular sense, visual sense, or any combination thereof. Sensation also defines any awareness of stimuli through said senses. Sensation may also define a physical feeling or a mental condition that results from a said sense stimulation or from bodily change thereof, described in Column 5, lines 13-20).
Thus, given the system/device of Omi as modified by Yoneda and having the teaching of Straus, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of  Straus into the system/device of Omi and Yoneda, in order to have wherein the five-sense information includes olfactory information on a stimulus for a sense of smell of the person, for the obvious advantages as stated by Straus providing mechanisms that would provide options to improve usability, appearance, and performance have the potential to improve the user experience with the input device and/or output device, even apart from adding functionality (Column 3, lines 13-16).
As to claim 11, the combination of Omi and Yoneda as set forth above in claim 1, the combination of Omi and Yoneda does not expressly disclose wherein the five-sense information includes taste information on a stimulus for taste of the person.
Straus discloses five-sense information includes taste information on a stimulus for taste of the person (Sensation defines any operation, any function, and/or any perception of at least one of auditory sense, gustatory sense, kinesthetic sense, olfactory sense, tactile sense, vestibular sense, visual sense, or any combination thereof. Sensation also defines any awareness of stimuli through said senses. Sensation may also define a physical feeling or a mental condition that results from a said sense stimulation or from bodily change thereof, described in Column 5, lines 13-20).
Omi as modified by Yoneda and having the teaching of Straus, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of  Straus into the system/device of Omi and Yoneda, in order to have wherein the five-sense information includes taste information on a stimulus for taste of the person, for the obvious advantages as stated by Straus providing mechanisms that would provide options to improve usability, appearance, and performance have the potential to improve the user experience with the input device and/or output device, even apart from adding functionality (Column 3, lines 13-16).
As to claim 14, the combination of Omi and Yoneda as set forth above in claim 1, the combination of Omi and Yoneda does not expressly disclose wherein the five-sense information includes taste information on a stimulus for taste of the person.
Straus discloses five-sense information includes touch information on a stimulus for a sense of touch of the person (Sensation defines any operation, any function, and/or any perception of at least one of auditory sense, gustatory sense, kinesthetic sense, olfactory sense, tactile sense, vestibular sense, visual sense, or any combination thereof. Sensation also defines any awareness of stimuli through said senses. Sensation may also define a physical feeling or a mental condition that results from a said sense stimulation or from bodily change thereof, described in Column 5, lines 13-20).
Thus, given the system/device of Omi as modified by Yoneda and having the teaching of Straus, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of  Straus into the system/device of Omi and Yoneda, in order to have wherein the five-sense information includes touch information on a stimulus for a sense of touch of the person, for the obvious advantages as stated by Straus providing mechanisms that would provide options to improve usability, appearance, and performance have the potential to improve the user experience with the input device and/or output device, even apart from adding functionality (Column 3, lines 13-16).
As to claim 17, the combination of Omi and Yoneda as set forth above in claim 1, further having the disclosure of Omi that discloses (detected breathing cycle and blink cycle are learned. When a difference between the detected breathing cycle and a learning value of the breathing cycle is greater than a breathing threshold or when a difference between the detected blink cycle and a learning value of the blink cycle is greater than a blink threshold, it is determined that the driver is abnormal, described in Paragraph 0055), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Omi, Yoneda, and Straus, in order to have wherein the biometric information acquirer acquires, as the biometric information, information on blinking of the person, for the same motivational reasons as stated above in claim 1.

Allowable Subject Matter
Claims 2-3, 6-7, 9, 12-13, 15-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion/Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/							March 13, 2021           Primary Examiner, Art Unit 2685